The offense is transporting intoxicating liquor, and the punishment is two years in the penitentiary.
The chief complaint made by the appellant is to the effect that the evidence is insufficient to support the verdict. The testimony of the sheriff is to the effect that he secreted himself near a place where a Mexican dance was being held, and that he saw a bunch of Mexicans coming down the road, and they stopped near the road and stood there while the defendant came farther toward where the sheriff was hidden in the thicket, and that he heard the bushes rattling, and then the appellant turned *Page 192 
around and went back toward the rest of the Mexicans, and that the sheriff and his deputy followed him, and when they heard a bottle stopper pop, they threw a flash light on the crowd, and about the time the light hit on them the appellant turned around and threw away a bottle containing tequila, and then the sheriff picked up the bottle, and that it contained tequila, and that the tequila that it contained is intoxicating liquor.
The appellant offered no testimony and made no explanation of the state's evidence. Under this condition of the record appellant contends that the evidence is insufficient to show that he transported the liquor. He very earnestly contends that instead of transporting the liquor he threw it away. We are unable to accept appellant's view of the testimony. It is true that appellant threw the liquor away, but this was when he knew that he was caught with it in his possession. The testimony is amply sufficient to show that he traveled along the road with the other Mexicans, and when the sheriff accosted him and the others he was then in possession of the tequila and threw it away. We think no other conclusion can be reached from this testimony but that he had transported the liquor and was at the end of his journey with it and was preparing to consume it at the time he was interrupted by the officers.
The case was correctly submitted to the jury in the court's main charge and there being no reversible error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.